METAL-DOPED SODIUM VANADIUM FLUOROPHOSPHATE/SODIUM VANADIUM PHOSPHATE (Na3V2(PO4)2F3/Na3V2(PO4)3) COMPOSITE FOR SODIUM-ION STORAGE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a sodium-ion storage material comprising an Na3V2-xMx(PO4)2F3 single phase or an Na3V2-xMx(PO4)2F3/Na3V2-yMy(PO4)3 composite (0<x,y≤2). The ranges for x and y are very broad being that, as worded, x can be infinite and y can be zero or a negative value.
Claims 2-10 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (J. Mater. A., (2018), 6, 4525).
Regarding claims 1 and 2, Zhang et al. teach a sodium-ion storage material comprising an Na3V2-xMx(PO4)2F3 single phase or an Na3V2-xMx(PO4)2F3/Na3V2-yMy(PO4)3 composite (0<x,y≤2), wherein M is a transition metal (Abstract discloses using Na3V1.95Mn0.05(PO4)2F3 -for use as a cathodic material in sodium ion batteries.).

Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 109755565 A).
Regarding claims 1-4, 9, and 10, Li et al. teach a sodium-ion storage material comprising an Na3V2-xMx(PO4)2F3 single phase or an Na3V2-xMx(PO4)2F3/Na3V2-yMy(PO4)3 composite (0<x,y≤2), wherein M is a transition metal (Abstract discloses using Na3V2-xMx(PO4)2F3 -for use as a cathodic material in sodium ion batteries, wherein 0.001≤x≤0.5. Further, claim 2 and paragraphs 0027-0028 disclose the transition metal is Fe.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J. Mater. A., (2018), 6, 4525) as applied to claim 1 above, and further in view of Li et al. (CN 109755565 A).
Regarding claims 3 and 4, Zhang et al. teach the sodium ion storage material of claim 1. However, they do not teach wherein the transition metal is Fe.
Li et al. teach a sodium-ion storage electrode material comprising an Na3V2-xMx(PO4)2F3 single phase wherein Fe is a transition metal (Abstract discloses using Na3V2-xMx(PO4)2F3 -for use as a cathodic material in sodium ion batteries, wherein 0.001≤x≤0.5. Further, claim 2 and paragraphs 0027-0028 disclose the transition metal is Fe in addition to many other transitions metals including manganese.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the Mn component of Zhang with the Fe component of Li in order to improve structural stability.
Regarding claim 5, the combination of Zhang and Li teach the electrode material of claim 4. Further, Zhang et al. teach wherein the electrode active material is coated with one or more selected from the group consisting of electrically conductive carbon, precious metals, and metals (Abstract and page 4526, left column, 2nd paragraph discloses coating the electrode material with electrically conductive carbon.
Regarding claims 6 and 7, the combination of Zhang and Li teach the electrode material of claim 4. Further, Zhang et al. teach wherein the electrode material further comprises a binder consisting of polyvinylidene fluoride, polyvinyl alcohol, polyacrylic acid, alginic acid, carboxymethylcellulose (CMC), starch, hydroxypropylcellulose, regenerated cellulose, polyvinylpyrrolidone, tetrafluoroethylene, polyethylene, polypropylene, an ethylene-propylene-diene terpolymer (EPDM), sulfonated EPDM, styrene-butadiene rubber, and fluorinated rubber.(Electrochemical measurements discloses PVDF.)
Regarding claim 8, the combination of Zhang and Li teach the electrode material of claim 4. Further, Zhang et al. teach wherein the electrode material further comprises an electrically conductive material (Experimental measurements discloses acetylene black.).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109755565 A) as applied to claim 1 above, and further in view of Zhang et al. (J. Mater. A., (2018), 6, 4525) 
Regarding claims 11, 12, and 14, Li et al. teach a method for producing a sodium-ion storage material, the method comprising steps of: (a) mixing sodium fluoride, ammonium metavanadate, ammonium phosphate monobasic and citric acid (Paragraphs 0010, 0011, 0027 and 0028 disclose mixing NaF, NH4VO3, and NH4H2PO4 with citric acid in a ball mill.), (b) drying the precursor mixture (Paragraph 0012 discloses volatilize the solvent at 70-95 °C, and then put it in an oven at 100-150 °C for 1-20 h to obtain precursor A.); and (c) heating the dried precursor mixture (Paragraph 0013 discloses pre-sintering precursor A in an inert atmosphere (nitrogen and/or argon atmosphere) at 250-450°C for 1-10h, 600-900°C for 4-20h at high temperature, and cooling to obtain a transition metal ion-doped positive electrode Material Na3V2-xMx(PO4)2F3/C.).
However, Li et al. do not teach heating to form a precursor after mixing the sodium fluoride, ammonium metavanadate, ammonium phosphate monobasic and citric acid.
Zhang et al. teach a sodium-ion storage material comprising an Na3V2-xMx(PO4)2F3 single phase composite (0<x,y≤2), wherein M is a transition metal (Abstract discloses using Na3V1.95Mn0.05(PO4)2F3 -for use as a cathodic material in sodium ion batteries.). Further, Zhang teaches NaF and NaH2PO4 were dissolved in a mixed solution of 8 ml deionized water and 32 ml tetraglycol under magnetic stirring. Then, 2 mmol NH4VO3 and 4 mmol citric acid were added to the above solution in sequence. After vigorous stirring for several hours, the suspension was transferred to a Teflon-stainless steel autoclave and heated at 200°C for 10 h and then cooled to room temperature naturally. (Experimental: synthesis)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Li with Zhang in order to improve electronic conductivity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109755565 A) and Zhang et al. (J. Mater. A., (2018), 6, 4525) as applied to claim 11 above, and further in view of Barker et al. (US 2002/0192553 A1).
Regarding claim 13, the combination of Li and Zhang et al. teach the method of claim 11. Further, Li et al. teach the step of heating the dried precursor mixture is performed at a temperature of 300°C, and then additionally performed at a temperature of 650°C (Paragraph 0013 discloses pre-sintering precursor A in an inert atmosphere (nitrogen and/or argon atmosphere) at 250-450°C for 1-10h, 600-900°C for 4-20h at high temperature, and cooling to obtain a transition metal ion-doped positive electrode Material Na3V2-xMx(PO4)2F3/C.).
However, neither Li nor Zhang et al. teach wherein the method further comprises a step of pressing the dried precursor mixture into a pellet before the step of heating the dried precursor mixture.
Barker et al. teach sodium ion batteries are based on sodium based active materials selected among compounds of the general formula:
AaMb(XY4)cZd,
wherein A comprises sodium, M comprises one or more metals, comprising at least one metal which is capable of undergoing oxidation to a higher valence state, Z is OH or halogen, and XY.sub.4 represents phosphate or a similar group (Abstract). Further, in one embodiment, the precursor powders are dry-mixed using, for example, a ball mill. Then the mixed powders are pressed into pellets (Paragraph 0157) before being heated (Paragraph 0158).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Li and Zhang with Barker in order to ensure good particle contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729